Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Augustus Thomas, a federal prisoner, petitions this court for a writ of mandamus, seeking an order compelling the district court to rule on his 28 U.S.C.A. § 2255 (West Supp.2009) motion to vacate. The district court dismissed Thomas’s 28 U.S.C.A. § 2255 motion on April 24, 2009. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before us and argument would not aid the decisional process.

PETITION DENIED.